

115 HR 5122 IH: HBCU Parity Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5122IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Lawson of Florida (for himself, Ms. Wilson of Florida, Mr. Bishop of Georgia, Ms. Norton, Mr. Hastings, Ms. Lee, and Ms. Bass) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Agriculture Act of 1977 to provide mandatory funding for grants to upgrade
			 agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee University.
	
 1.Short titleThis Act may be cited as the HBCU Parity Act of 2018. 2.Grants to upgrade agricultural and food sciences facilities at 1890 land-grant colleges, including Tuskegee UniversitySection 1447(b) of the Food and Agriculture Act of 1977 (7 U.S.C. 3222b(b)) is amended to read as follows:
			
				(b)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available until expended, for fiscal year 2018 and each fiscal year thereafter.
 (2)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use to carry out this section $50,000,000, to remain available until expended, for fiscal year 2018 and each fiscal year thereafter..
		